Case 2:20-cr-00116-AJS Document 10 Filed 06/08/20 Page 1 of 1

RECORD OF MAGISTRATE'S PROCEEDINGS

 

 

 

 

 

 

 

 

 

 

 

 

MAGISTRATE'S DOCKET #  Re- f2o of
UNITED STATES OF AMERICA DATE OF COMPLAINT blcslacac
vs CRIMINAL DOCKET NUMBER
bhiaxs Dena) BAaZTLS DATE OF INDICTMENT
STATUTE: [wa
DATE ARRESTED: [P33he
INITIAL APPEARANCE
Before LENIHAN KELLY Date: a? ig’ jek Casette Tape #
Magistrate MITCHELL BAXTER Time: pat | wh Tape Index:
EDDY PESTO
U. 8, ATTORNEY SHfuns SH Biase

 

 

1, RIGHTS EXPLAINED

2, COMPLAINT/INDICTMEN T/INFORMATION:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X | Read Summarized [| Reading waived
X | Defendant provided with a copy of the charges
}_]
Defendant to be provided with a copy of the charges as soon as possible
3. ACT & PENALTIES
X | Read Summarized Reading waived
4, COUNSEL X | Defendant requested appointment Defendant waived appointment
X | Defendant representee by: F ese P we ett.
ed of 7
~ Defendant expects.to retaine-gf . 43 esEPH OTE
X | Affidavit executed.
Not Qualified | | Qualified [| with possible requirement for partial or full payment
Federal Public Defender appointed
CJA Panel Attorney appointed
5. BAIL Recommended Bond:
SC} Bond Set at i f
% | Bond Set at: BIS 025 Uasente o
& — g & &
“F~| By Consent | \ é Additional Conditions Imposed: And weak ds nye in eh QO ae
_ Ld 4 f
By Magistrate Sufi, Loads tons of
© 2 + .
Bond Posted Bai 2dio-
Temporary Commitment issued | Final Conmmitment issued
Bond Review Hearing Set For:
| Detention Hearing Set For:
6. PRELIMINARY EXAMINATION/RULE 40 HEARING/ARRAIGNMENT ;
myo. . . 74d ad io AeA A
Lp Preliminary Exam/Rule-d0¢{graigamient set for: bin ja tag Before Magistrate Liat Le Mita

ADDITIONAL COMMENTS: The Defendant agreed to participate in this hearing via video conference.

 

 
